Citation Nr: 1719864	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-165 16A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to October 1971, from January 2002 to December 2002, and from January 2004 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Entitlement to a rating in excess of 20 percent was denied in a September 2014 Board decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to an August 2015 Joint Motion for Remand (JMR), the Court vacated the Board's September 204 decision and remanded the claim for action consistent with the terms of the JMR.  

In December 2015, the Board remanded the issue to obtain a new VA examination, consistent with the terms of the JMR.  The issue has been returned to the Board for further appellate review.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The Veteran's service-connected Achilles tendonitis of the right ankle was manifested by intermittent pain, 0 to 20 degrees of dorsiflexion, and 0 to 40 degrees of plantar flexion.




CONCLUSION OF LAW

Since March 26, 2014, the criteria for the assignment of a rating in excess of 20 percent for Achilles tendonitis of the right ankle have not been met.  38 U.S.C. A. § 1110, 1131, 1155; 38 C.F.R. § 3.321, 4.71a, DCs 5024 and 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  In this case, VA's duty to notify was satisfied by letter dated in June 2011. 

The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran adequate an examination in May 2016.  The Veteran has not reported the existence of outstanding relevant records, and the record does not otherwise suggest the presence of such records.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

DC 5024, the diagnostic code for tenosynovitis, provides that diseases rated under such will be rated based on limitation of motion of affected parts or as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).  DC 5271, the diagnostic code for rating the limitation of motion of the ankle, provides a 10 percent rating where there is moderate limitation of ankle motion and a maximum 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  

The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  However, the Schedule provides some guidance by defining normal ranges of ankle motions of 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

In DeLuca v. Brown, 8 Vet. App. 202, it was held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic codes under which a veteran's disabilities are rated.  Therefore, the Board must consider the "functional loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 (2016).  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  Id.  The factors involved in evaluating, and rating, disabilities of the joints include: weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2016).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  DeLuca, 8 Vet. App. at 206 -07.

Turning to the evidence of record, the Veteran has reported the primary symptom associated with his right ankle disability is pain.  VA treatment records reflect that since filing a claim for an increased rating for his right Achilles tendonitis disability, the Veteran has not received treatment for his right Achilles tendonitis.  The Veteran does report that he uses an over-the-counter brace occasionally, and a cane regularly.  

A July 2011 VA examination report reflects range of motion (ROM) of the right ankle was 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  There was no additional loss of ROM after repetitive testing.  The Veteran did report experiencing flare-ups two to three times a week with pain which were noted to cause "severe impairment" that "severely affected" his daily activities.  Physical examination revealed no evidence of deformity, malalignment, drainage, edema, effusion, instability, fatigue, weakness, lack of endurance, or incoordination after the first and third ROM.  X-ray of the right ankle was normal.  The Veteran was diagnosed with right Achilles tendonitis that was noted to cause intermittent pain and had a severe effect on the Veteran's occupational and daily activities.  

Unfortunately, the July 2011 VA examiner did not provide an opinion on whether there was any additional limitation of motion due to pain during flare-ups.  As such, as noted earlier, the Court found the July 2011 VA examination inadequate and remanded for a new VA examination.

A May 2016 VA examination report reflects that the Veteran reported symptoms of intermittent sharp pain when walking, mowing the lawn on a riding mower after about 20 minutes, or driving a car after about 30 minutes.  The Veteran reported he can walk a couple of blocks or longer if he stopped to rest.  He stated the pain is primarily located in the Achilles and denied any radiation of the pain.  The Veteran also stated the pain continues until he stops using the ankle.  The Veteran stated that pain is the main symptom and when asked he reported no other associated symptomatology, to include a denial of swelling, locking, weakness, or other symptoms.  Treatment was reported as daily OTC pain medication and a muscle rub, and occasional use of an OTC brace.  The Veteran reported he carried a cane regularly if away from his home, and denied frequent falls.  ROM testing was provided for both the left and right ankle, on passive and active motion, and in weight-bearing and non-weight-bearing.  ROM of the left ankle was normal.  ROM of the right ankle was 0 to 20 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion.  The Veteran reported pain on palpation of the Achilles area and pain with flexion and extension.  Inversion/eversion was 5 degrees bilaterally, with some guarding on passive ROM testing.  The examiner noted the right ankle ROM was limited due to pain but that the actual ROM was likely greater but testing was stopped due to reported pain or anticipated pain.  The Veteran was able to perform repetitive use testing bilaterally with at least 3 repetitions with no additional loss of function or ROM.  There was no crepitus with range of motion.  The examiner reported there was evidence of pain with weight-bearing and ambulation at times, and at other times the Veteran's gait appeared to be within normal limits with not much limitation of motion due to pain, noting the Veteran was able to transfer from chairs to the table well and without the use of a cane.  

As for flare-ups, the Veteran stated the day of the examination was a good day and he was not experiencing a flare-up.  He did state he had occasional flare-ups if he 'over does it' or 'sits wrong', but that some pain is mostly constant.  The examiner reported that since the right ankle was not observed during a flare-up, it would be resorting to mere speculation to comment on whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-up.  Additional factors contributing to disability of the right ankle were noted as the Veteran's reports of pain with ROM testing and guarding of the right ankle with ROM testing.  Muscle strength was normal and there was no evidence of ankylosis or ankle instability.  May 2016 x-rays showed the Achilles tendon contours appeared within the normal range, and minimal degenerative changes at the bilateral ankle joints that the examiner stated are commonly seen in individuals in the Veteran's age group.  Functional loss or impairment was reported by the Veteran as limits on some activities such as baseball, basketball, and how far he rides his bike, and the elimination of running.  The functional impact of the Veteran's Achilles tendonitis on occupation was described as likely having difficulty performing very heavy, heavy, and moderate physical work and work requiring running, and the Veteran would need periodic breaks is he is required to be on his feet for prolonged periods of time.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected right Achilles tendonitis is manifested by no worse than marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  The Veteran's symptom of intermittent pain and limited ROM when performing some activities are factors contemplated in the regulations and rating criteria as defined.  The overall evidence of record demonstrates no indication of ankle ankylosis, impairment of the tibia or fibula with marked ankle disability, malunion of the os calcis or astralgus, or actual injury to Muscle Group XI.  The examination findings during the course of this appeal are not indicative of a more severe disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Therefore, a schedular rating in excess of 20 percent must be denied.

Extraschedular

The Board has also considered whether an extraschedular referral is warranted for the Veteran's right Achilles tendonitis disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria fully contemplate the Veteran's right Achilles tendonitis disability as noted above.  Additionally, there is no evidence of marked interference with employment and frequent periods of hospitalization.  As the rating criteria adequately contemplate the Veteran's symptoms, referral for consideration of 38 C.F.R. § 3.321 is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

A rating in excess of 20 percent for right Achilles tendonitis is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


